                      2/12/2020

JAMES E. JOHNSON                                                                                    ALANA R. MILDNER
Corporation Counsel                          THE CITY OF NEW YORK                             Assistant Corporation Counsel
                                                                                                      Phone: (212) 356-1177
                                            LAW DEPARTMENT                                    Email: amildner@law.nyc.gov
                                                  100 CHURCH STREET
                                                NEW YORK, NY 10007-2601



                                                               February 11, 2020
        By ECF
        Honorable Edgardo Ramos
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                        Re:       Arroyo v. Dept. of Educ. of the City of N.Y.
                                  Civil Action No. 19-cv-7416 (ER)
        Dear Judge Ramos:

                        I am the Assistant Corporation Counsel assigned to represent Defendant, the
        Board of Education of the City School District of the City of New York, operating as the New
        York City Department of Education (DOE), in the above-referenced matter. I write to
        respectfully request that ECF Document Number 17-3 be sealed from public view.

                        On December 30, 2019, Defendant moved to dismiss the Complaint in this matter.
        Plaintiff then filed an Opposition to Defendant’s Motion. Annexed to Plaintiff’s Opposition as
        Exhibit I is a purported letter from Plaintiff to the Special Commissioner of Investigation, which
        contains student information, including the names of minor children, student identification
        numbers, and academic records. See Opposition at Exhibit I, ECF No. 17-3 at pp. 33 – 43.
        Under the Family Educational Rights and Privacy Act (FERPA), 20 U.S.C. § 1232 et seq.,
        school districts are deterred from adopting policies that would lead to the disclosure of student
        records. See Ragusa v. Malverne Union Free Sch. Dist., 549 F. Supp. 2d 288, 292 (2008). Here,
        Plaintiff was in possession of student records as they pertained to her job duties as a high school
        chemistry teacher. Plaintiff is not permitted, however, to disclose personally-identifiable student
        information to the public.

                       Although student records may be disclosed to comply with a judicial order,
        Courts often require that such records are redacted and subject to other protection. See, e.g., id.
        at 294 – 95 (limiting disclosure of student records to plaintiff and counsel and requiring that they
        be redacted and returned at the conclusion of litigation); Jacques v. Adelphi Univ., CV 10-3076
        (LDW)(AKT), 2011 U.S. Dist. LEXIS 78077 at *5 (E.D.N.Y. Jul. 19, 2011) (compelling
        defendants to produce redacted transcript). Accordingly, Defendant respectfully requests the
seal of ECF Doc. No. 17-3 and respectfully requests that the Court order Plaintiff to re-file a
redacted version of this document.

                  I thank the Court for its consideration of this matter.

                                                              Respectfully submitted,

                                                              /s/

                                                              Alana R. Mildner
                                                              Assistant Corporation Counsel
cc:       BY FIRST CLASS MAIL
          Reyna Arroyo
          Plaintiff Pro Se
          651 Tilden Avenue
          Teaneck, NJ 07666




      The Clerk of the Court is respectfully directed to permanently seal the exhibit, doc. 17-3.
      Plaintiff is directed to file a redacted version of the document.

      SO ORDERED.



                2/12/2020




                                                    2
